           Case 15-13594-pmm           Doc 72 Filed 12/17/20 Entered 12/17/20 11:56:45                    Desc
                                            CloseOrder Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA



In re:                                                           : Chapter 13


Donald Leroy Dreisbach, Jr. and Marie Lynn Dreisbach             : Case No. 15−13594−pmm
              Debtor(s)


                                                    ORDER
                                 _____________________________________________


         AND NOW, this day , December 17,2020 , it appearing that the trustee in the above

entitled matter has filed his report and that the trustee has performed all other duties required

in the administration of the debtor(s) estate, it is



         ORDERED that the trustee be discharged and relieved of any trust; and this case be, and

the same hereby is, closed.



                                                                 By The Court

                                                                 Patricia M. Mayer
                                                                 Judge , United States Bankruptcy Court




                                                                                                                       72
                                                                                                                 Form 195
